*232Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michelle Parham appeals the district court’s order dismissing her complaint of discrimination under the Americans with Disabilities Act, 42 U.S.C.A. § 12101-12213 (West 2005 & Supp.2011). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Parham v. Mid Atlantic Baking Co., No. 1:11-cv-00185-WDQ, 2011 WL 4527311 (D.Md. Sept. 26, 2011). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.